 

Exhibit 10.03

 

THIRD AMENDMENT

 

THIS THIRD AMENDMENT (the “Amendment”) is made and entered into as of the 14th
day of March, 2003, by and between WA-SUNSET NORTH BELLEVUE, L.L.C., a
Washington limited liability company (“Landlord”), and EXPEDIA, INC., a
Washington corporation (“Tenant”).

 

RECITALS

 

A.   Landlord (formerly known as EOP-Sunset North Bellevue, L.L.C., a Washington
limited liability company) and Tenant are parties to that certain lease dated
September 12, 2002 (the “Original Lease”), which lease has been previously
amended by instruments dated October 28, 2002 (“First Amendment”) and March 14,
2003 (“Second Amendment”) (the Original Lease, as so amended, being referred to
herein as the “Lease”). Pursuant to the Lease, Landlord has leased to Tenant
space currently containing approximately 56,724 rentable square feet (the
“Existing Premises”) described as Suite 100 and Suite 200 on the 1st and 2nd
floors of the building commonly known as Sunset North Building 4 located at 3150
139th Avenue SE, Bellevue, Washington (the “Building”).

 

B.   Tenant has requested that additional space containing approximately 31,755
rentable square feet described as Suite 300 on the 3rd floor of the Sunset North
Building 3 (“Building 3”) shown on Exhibit A hereto (the “May 2003 Expansion
Space”) be added to the Existing Premises and that the Lease be appropriately
amended and Landlord is willing to do the same on the following terms and
conditions.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

 

I.   Expansion and Effective Date. Effective as of May 1, 2003 (the “May 2003
Expansion Effective Date”), the Premises, as defined in the Lease, is increased
from 56,724 rentable square feet on the 1st and 2nd floors of the Building to
88,479 rentable square feet on the 1st and 2nd floors of the Building and the
3rd floor of Building 3 by the addition of the May 2003 Expansion Space, and
from and after the May 2003 Expansion Effective Date, the Existing Premises and
the May 2003 Expansion Space, collectively, shall be deemed the Premises, as
defined in the Lease. The Term for the May 2003 Expansion Space shall commence
on the May 2003 Expansion Effective Date and end on the Termination Date. The
May 2003 Expansion Space is subject to all the terms and conditions of the Lease
except as expressly modified herein and except that Tenant shall not be entitled
to receive any allowances, abatements or other financial concessions granted
with respect to the Existing Premises unless such concessions are expressly
provided for herein with respect to the May 2003 Expansion Space. The May 2003
Expansion Effective Date shall be delayed to the extent that Landlord fails to
deliver possession of the May 2003 Expansion Space for any reason (other than
Tenant Delays), including but not limited to, holding over by prior occupants.
Any such delay in the May 2003 Expansion Effective Date shall not subject
Landlord to any liability for any loss or damage resulting therefrom. If the May
2003 Expansion Effective Date is delayed, the Termination Date under the Lease
shall not be similarly extended.

 

II.   Base Rent. In addition to Tenant’s obligation to pay Base Rent for the
Existing Premises, Tenant shall pay Landlord Base Rent for the May 2003
Expansion Space as follows:

 

Period

--------------------------------------------------------------------------------

    

Annual Rate

Per Square Foot

--------------------------------------------------------------------------------

  

Annual

Base Rent

--------------------------------------------------------------------------------

  

Monthly

Base Rent

--------------------------------------------------------------------------------

05/01/03 – 04/30/04

    

$

0

  

$

0

  

$

0

05/01/04 – 10/31/04

    

$

8.00

  

$

254,040.00

  

$

21,170.00

11/01/04 – 09/30/09

    

$

15.00

  

$

476,325.00

  

$

39,693.75

 

All such Base Rent shall be payable by Tenant in accordance with the terms of
the Lease.

 

III.   Additional Security Deposit. Within 30 days following mutual execution of
this Amendment, the Security Deposit shall increase by $378,215.00 and Tenant
shall either provide Landlord an additional Letter of Credit in the amount of
$378,215.00 (“2003



--------------------------------------------------------------------------------

Additional Letter of Credit”) or a replacement Letter of Credit in the amount of
$1,055,783.00 (“2003 Replacement Letter of Credit”) which becomes part of the
Security Deposit held by Landlord as provided under Section VI of the Lease as
security for payment of Rent and the performance of the other terms and
conditions of the Lease by Tenant. Accordingly, simultaneous with the execution
hereof, the Security Deposit is increased from $677,568.00 to $1,055,783.00.

 

IV.   Tenant’s Pro Rata Share. For the period commencing with the May 2003
Expansion Effective Date and ending on the Termination Date, Tenant’s Pro Rata
Share for the May 2003 Expansion Space is 6.8288%.

 

V.   Expenses and Taxes. For the period commencing May 1, 2004, and ending on
the Termination Date, Tenant shall pay for Tenant’s Pro Rata Share of Expenses
and Taxes applicable to the May 2003 Expansion Space in accordance with the
terms of the Lease.

 

VI.   Improvements to May 2003 Expansion Space.

 

  A.   Condition of May 2003 Expansion Space. Tenant has inspected the May 2003
Expansion Space and agrees to accept the same “as is” without any agreements,
representations, understandings or obligations on the part of Landlord to
perform any alterations, repairs or improvements, except as may be expressly
provided otherwise in this Amendment.

 

  B.   Responsibility for Improvements to May 2003 Expansion Space. Tenant may
perform improvements to the May 2003 Expansion Space in accordance with the Work
Letter attached hereto as Exhibit B and Tenant shall be entitled to an
improvement allowance in connection with such work as more fully described in
Exhibit B.

 

VII.   Early Access to May 2003 Expansion Space. Tenant shall have access to the
May 2003 Expansion Space at any time after the mutual execution of this Third
Amendment for the purposes of space planning and constructing the Initial
Alterations (as defined in the Work Letter attached hereto as Exhibit B). During
any period that Tenant shall be permitted to enter the May 2003 Expansion Space
prior to the May 2003 Expansion Effective Date (e.g., for the purposes of space
planning and constructing the Initial Alterations), Tenant shall comply with all
terms and provisions of the Lease, except those provisions requiring payment of
Base Rent or Additional Rent as to the May 2003 Expansion Space. If Tenant takes
possession of the May 2003 Expansion Space prior to the May 2003 Expansion
Effective Date for any reason whatsoever (other than for the purposes of space
planning and constructing the Initial Alterations with Landlord’s prior
approval), such possession shall be subject to all the terms and conditions of
the Lease and this Amendment.

 

VIII.   Other Pertinent Provisions. Landlord and Tenant agree that, effective as
of the date of this Amendment (unless different effective date(s) is/are
specifically referenced in this Section), the Lease shall be amended in the
following additional respects:

 

  A.   Telecommunications Cabling and Conduit. As of the May 2003 Expansion
Effective Date, Exhibit E of the Original Lease, Section XVIII,
“Telecommunications Cabling and Conduit,” Paragraph A.1(b) is amended to include
within the definition of “Tenant’s Cable”: one additional 4” conduit from
Building 3 to Building 4, in which Tenant will install four (4) 1” interducts.
Tenant will initially have the right to use all 4 such interducts; however if
Tenant initially uses less than all four interducts, Landlord will not permit a
third party to use the remaining interducts during the Term of the Lease without
first offering the use of the same to Tenant.

 

  B.   Exterior Signage. Exhibit E of the Original lease, Section XI, “Exterior
Signage,: is amended by the addition of the following:

 

  (d)   May 2003 Expansion. Upon the May 2003 Expansion Effective Date, Tenant
shall have the right to install exterior signage of a size approved by Landlord
in writing on the west face of Building 3 in the location currently used for the
Onyx sign.



--------------------------------------------------------------------------------

 

  C.   Building 3 CDC Closet. Upon mutual execution of this Third Amendment,
Landlord shall permit Tenant non-exclusive (provided that access rights shall be
limited to Tenant and Landlord) access to the CDC closet located on the fourth
(4th) floor of Building 3 for the purpose of building and operating a network
and telecommunications center in accordance with Landlord’s reasonable
guidelines. Landlord and Tenant deem the square footage of the CDC closet to be
1,511 square feet. Tenant shall not be obligated to pay Base Rent or Additional
Rent on the CDC closet space until such time as Tenant occupies the balance of
the 4th floor or July 1, 2004, whichever date is earlier. Landlord shall provide
Tenant access to the 4th floor via card key.

 

  D.   Building 3 Must Take Space. Exhibit E of the Original lease, Section IV,
“Building 3 Must Take Space,” is deleted and the following substituted therefor:

 

  “IV.   Building 3 Must Take Space.

 

  A.   Tenant hereby leases from Landlord and Landlord hereby leases to Tenant
the entire 4th and 5th floors in Building 3, consisting of approximately 63,418
square feet of rentable area (the “Building 3 Must Take Space”). The Term with
respect to the Building 3 Must Take Space shall commence on July 1, 2004 (the
“Building 3 Must Take Space Commencement Date”), and shall terminate on the
Termination Date. Upon the determination of the location and configuration of
the Building 3 Must Take Space, Landlord will deliver to Tenant a confirmation
of the actual rentable square footage of the Building 3 Must Take Space.

 

  B.   The Building 3 Must Take Space is leased by Tenant pursuant to all of the
terms and conditions of the Lease, with the exception that Landlord will provide
the Building 3 Allowance, as described below, and Base Rent for the Building 3
Must Take Space, shall be payable pursuant to the following table (provided that
the “Annual Base Rent” and “Monthly Base Rent” columns assume that the Building
3 Must Take Space is 63,418 square feet, and the actual Annual and Monthly Base
Rent shall be adjusted based on the actual rentable square footage of the
Building 3 Must Take Space):

 

Building 3 Must Take Space

 

Period

--------------------------------------------------------------------------------

    

Annual Rate

Per Square Foot

--------------------------------------------------------------------------------

  

Annual

Base Rent

--------------------------------------------------------------------------------

  

Monthly

Base Rent

--------------------------------------------------------------------------------

07/01/04 – 07/31/04

    

$14.00

  

$

887,852.04

  

$

73,987.67

08/01/04 – 09/30/09

    

$15.00

  

$

951,270.00

  

$

79,272.50

 

  C.   Tenant’s Pro Rata Share. For the period commencing with the Building 3
Must Take Space Commencement Date and ending on the Termination Date, Tenant’s
Pro Rata Share, for the Building 3 Must Take Space only, shall be a percentage
equal to the percentage of the total Buildings square footage (465,013)
consisting of the Building 3 Must Take Space. For example, if the Building 3
Must Take Space consists of 63,418 square feet, Tenant’s Pro Rata Share for the
Building 3 Must Take Space only shall be 13.6379%.

 

  D.   Improvements to Building 3 Must Take Space.

 

  1.   Tenant agrees to accept the Building 3 Must Take Space in its current,
“as is” condition without any agreements, representations, understandings or
obligations on the part of Landlord to perform any alterations, repairs or
improvements except as follows: Landlord shall deliver the Building 3 Must Take
Space to Tenant broom-clean, free of debris and personal property of prior
occupants as described above and with all utility systems, fixtures and
equipment serving the Building 3 Must Take Space in good operating condition.
Prior to Tenant’s occupancy of



--------------------------------------------------------------------------------

         the Building 3 Must Take Space, Landlord and Tenant will jointly tour
the Building 3 Must Take Space to create a “punchlist” of existing damage in the
Building 3 Must Take Space. Tenant shall have no obligation to repair any damage
to the Building 3 Must Take Space which existed prior to Tenant’s occupancy, as
noted on such “punchlist”; additionally, Tenant shall have no obligation to
remove any alterations or improvements made to the Building 3 Must Take Space by
any prior occupant, or to restore any improvements that were removed from the
Building 3 Must Take Space by any prior occupant.

 

  2.   Subject to the application of the Building 3 Allowance (defined below),
any improvements to the Building 3 Must Take Space will be at Tenant’s cost.
Landlord shall make available to Tenant an allowance of $40.00 per rentable
square foot of the Building 3 Must Take Space (the “Building 3 Allowance”) for
Tenant’s use in constructing initial tenant improvements within the Building 3
Must Take Space (“Initial Building 3 Alterations”). The Building 3 Allowance
shall be made available to Tenant in monthly increments as Initial Building 3
Alterations are completed. The Building 3 Allowance may be used for design and
hard costs in connection with the Initial Building 3 Alterations, as well as
permitting costs and Landlord’s costs as provided in Section IX.C.1 of the
Lease. The Building 3 Allowance, less a 10% retainage (which retainage shall be
payable as part of the final draw), shall be paid to Tenant in periodic
disbursements within 30 days after receipt of the following documentation: (i)
an application for payment and sworn statement of Tenant’s contractor
substantially in the form of AIA Document G-702 covering all work for which
disbursement is to be made to a date specified therein; (ii) a certification
from an AIA architect substantially in the form of the Architect’s Certificate
for Payment which is located on AIA Document G702, Application and Certificate
of Payment; (iii) contractor’s, subcontractor’s and material supplier’s waivers
of liens which shall cover all Initial Building 3 Alterations for which
disbursement is being requested and all other statements and forms required for
compliance with the mechanics’ lien laws of the state in which the Building 3
Must Take Space is located, together with all such invoices, contracts, or other
supporting data as Landlord or Landlord’s Mortgagee (if any) may reasonably
require; and (iv) a request to disburse from Tenant containing an approval by
Tenant of the work done and a good faith estimate of the cost to complete the
Initial Building 3 Alterations. Upon completion of the Initial Building 3
Alterations, and prior to final disbursement of the Building 3 Allowance, Tenant
shall furnish Landlord with: (1) general contractor and architect’s completion
affidavits, (2) full and final waivers of lien, (3) receipted bills covering all
labor and materials expended and used, (4) as-built plans of the Initial
Building 3 Alterations, and (5) the certification of Tenant and its architect
that the Initial Building 3 Alterations have been installed in a good and
workmanlike manner in accordance with the plans approved by Landlord, and in
accordance with applicable laws, codes and ordinances. In no event shall
Landlord be required to disburse the Building 3 Allowance more than one time per
month. If the estimated cost of constructing the Initial Building 3 Alterations
exceeds the Building 3 Allowance, Tenant shall be entitled to the Building 3
Allowance in accordance with the terms hereof, but each individual disbursement
of the Building 3 Allowance shall be disbursed in the proportion that the
Building 3



--------------------------------------------------------------------------------

         Allowance bears to the total cost for the Initial Building 3
Alterations, less the 10% retainage referenced above. Notwithstanding anything
herein to the contrary, Landlord shall not be obligated to disburse any portion
of the Building 3 Allowance during the continuance of an uncured default under
the Lease, and Landlord’s obligation to disburse shall only resume when and if
such default is cured.

 

  3.   Any improvements to the Building 3 Must Take Space shall be subject to
the provisions of Exhibit D. The Building 3 Must Take Space Commencement Date
shall not be postponed or delayed if the Initial Building 3 Alterations are
incomplete on the Building 3 Must Take Space Commencement Date, except to the
extent such lack of completion is due solely to the acts of Landlord, in which
event the Building 3 Must Take Commencement Date shall be delayed on a
day-for-day basis for each day that completion of such work is delayed and due
to Landlord’s acts (in any event, Tenant will give Landlord prompt notice of any
alleged delay caused by Landlord, in order to allow Landlord to investigate and
remedy, to the extent necessary, any such delay). Subject to the provisions of
Section V, any delay in the completion of the Initial Building 3 Alterations
shall not subject Landlord to any liability for any loss or damage resulting
therefrom.

 

  4.   Notwithstanding anything to the contrary in this Section IV, Landlord
grants Tenant the right to enter the Building 3 Must Take Space up to 90 days
prior the Building 3 Must Take Space Commencement Date, at Tenant’s sole risk,
solely for the purposes of constructing the Initial Building 3 Alterations and
installing telecommunications and data cabling, fixtures, furniture and
equipment or other personal property, in the Building 3 Must Take Space. If
Landlord is delayed in delivering possession of the Building 3 Must Take Space,
Landlord will use reasonable efforts to obtain possession of the Building 3 Must
Take Space. In the event Landlord does not provide Tenant with access to the
Building 3 Must Take Space at least 90 days prior to the Building 3 Must Take
Space Commencement Date, the Building 3 Must Take Space Commencement Date shall
be postponed to be the day that is 90 days after the date that Landlord first
grants Tenant the right to enter the Building 3 Must Take Space in accordance
with this Section IV.D.4.”

 

  E.   Condition Precedent to Parties’ Obligation with Respect to Building 3
Must Take Space. The condition precedent defined in Section I of the First
Amendment, “Condition Precedent to Parties’ Obligation with Respect to Building
3 Must Take Space,” has been satisfied and Section I of the First Amendment is
henceforth deleted.

 

IX.   Miscellaneous.

 

  A.   This Amendment sets forth the entire agreement between the parties with
respect to the matters set forth herein. There have been no additional oral or
written representations or agreements. Under no circumstances shall Tenant be
entitled to any Rent abatement, improvement allowance, leasehold improvements,
or other work to the Premises, or any similar economic incentives that may have
been provided Tenant in connection with entering into the Lease, unless
specifically set forth in this Amendment.

 

  B.   Except as herein modified or amended, the provisions, conditions and
terms of the Lease shall remain unchanged and in full force and effect.



--------------------------------------------------------------------------------

 

  C.   In the case of any inconsistency between the provisions of the Lease and
this Amendment, the provisions of this Amendment shall govern and control.

 

  D.   Submission of this Amendment by Landlord is not an offer to enter into
this Amendment but rather is a solicitation for such an offer by Tenant.
Landlord shall not be bound by this Amendment until Landlord has executed and
delivered the same to Tenant.

 

  E.   The capitalized terms used in this Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Amendment.

 

  F.   Tenant hereby represents to Landlord that Tenant has dealt with no broker
in connection with this Amendment. Tenant agrees to indemnify and hold Landlord,
its members, principals, beneficiaries, partners, officers, directors,
employees, mortgagee(s) and agents, and the respective principals and members of
any such agents (collectively, the “Landlord Related Parties”) harmless from all
claims of any brokers claiming to have represented Tenant in connection with
this Amendment. Landlord hereby represents to Tenant that Landlord has dealt
with no broker in connection with this Amendment except Equity Office Properties
Management Corp. (“Landlord’s Broker”). Landlord agrees to indemnify and hold
Tenant, its members, principals, beneficiaries, partners, officers, directors,
employees, and agents, and the respective principals and members of any such
agents (collectively, the “Tenant Related Parties”) harmless from all claims of
any brokers, including Landlord’s Broker, claiming to have represented Landlord
in connection with this Amendment.

 

  G.   Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting.

 

[SIGNATURES ARE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

LANDLORD:

WA-SUNSET NORTH BELLEVUE, L.L.C.,

a Washington limited liability company

By:     

 

Equity Office Management, L.L.C.,

a Delaware limited liability company, its non-member manager

   

By:

 

/s/    M. PATRICK CALLAHAN        

--------------------------------------------------------------------------------

   

Name:

 

M. Patrick Callahan

   

Title:

 

Senior Vice President

Seattle Region

 

TENANT:

 

EXPEDIA, INC.,

a Washington corporation

By:

 

/s/    MICHAEL K. DAY        

--------------------------------------------------------------------------------

Name:

 

Michael K. Day

Title:

 

SVP Operations



--------------------------------------------------------------------------------

THIS PAGE IS REQUIRED IF PROPERTY IS IN DELAWARE,

MICHIGAN, OHIO, UTAH OR WASHINGTON STATE

 

LANDLORD ACKNOWLEDGMENTS

 

STATE OF Washington

  

)

COUNTY OF King

  

) ss:

 

I, the undersigned, a Notary Public, in and for the County and State aforesaid,
do hereby certify that Pat Callahan, personally known to me to be the Sr. Vice
President of Equity Office Properties Trust, a Maryland real estate investment
trust, and personally known to me to be the same person whose name is subscribed
to the foregoing instrument, appeared before me this day in person and
acknowledged that as such officer of said entity being authorized so to do,
(s)he executed the foregoing instrument on behalf of said entity, by subscribing
the name of such entity by himself/herself as such officer, as a free and
voluntary act, and as the free and voluntary act and deed of said entity, for
the uses and purposes therein set forth.

 

GIVEN under my hand and official seal this 14 day of March, 2003.

 

Notary Public

 

TANYA M. HOPKINS

--------------------------------------------------------------------------------

Printed Name

 

TANYA M. HOPKINS

--------------------------------------------------------------------------------

 

Residing at:                                         

 

My Commission Expires: 9-19-04

 

 

TENANT ACKNOWLEDGMENTS

 

STATE OF Washington

  

)

COUNTY OF King

  

) ss:

 

On this the 7th day of March, 2003, before me a Notary Public duly authorized in
and for the said County in the State aforesaid to take acknowledgments
personally appeared Michael K. Day known to me to be Sr. Vice President of
Expedia, Inc., one of the parties described in the foregoing instrument, and
acknowledged that as such officer, being authorized so to do, (s)he executed the
foregoing instrument on behalf of said corporation by subscribing the name of
such corporation by himself/herself as such officer and caused the corporate
seal of said corporation to be affixed thereto, as a free and voluntary act, and
as the free and voluntary act of said corporation, for the uses and purposes
therein set forth.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

Notary Public

 

ELLEN S. AUSMUS

--------------------------------------------------------------------------------

Printed Name

 

ELLEN S. AUSMUS

--------------------------------------------------------------------------------

 

Residing at: Seattle

 

My Commission Expires: 11/10/04